                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT MESTAS,

             Plaintiff,

v.                                                          No. CV 19-792 MV/CG

CHW GROUP INC., et al.,

             Defendants.

                 ORDER VACATING INITIAL SCHEDULING ORDER
                   AND RULE 16 SCHEDULING CONFERENCE

      THIS MATTER is before the Court on Defendants’ Motion for Protective Order to

Temporarily Stay Discovery and to Stay all Scheduling Order Deadlines Pending Ruling

on Defendants’ Motion to Dismiss, (Doc. 11), filed October 15, 2019, and the Court’s

Order Granting Motion to Stay Discovery, (Doc. 21) filed October 28, 2019.

      IT IS THEREFORE ORDERED that the Court’s Initial Scheduling Order, (Doc. 7),

and the Telephonic Rule 16 Scheduling Conference set for November 13, 2019, at 2:30

p.m. are VACATED.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
